Title: Enclosure: Peter Walsh to Isaac A. Coles, 1 December 1811
From: Walsh, Peter
To: Coles, Isaac A.


            
              
                  Dear sir 
                   
                     Cêtte 
                     1 December 1811
              I have only received within these few days your favour of the 4th april which I believe came by the Frigate Constitution which arrived in October at cherbourg with Mr Barlow and Mr Warden. It is not possible for me to send the Wine which you, Mr Jefferson and Mr Cabell have ordered of me till a change of measures towards our Vessels are adopted by the English, who at present take all those that fall in their way with French Goods on board.
			 My Friend at Bordeaux, in answer to the application I made him for room for said Wines on board of Some one of the Vessels at that Place;, has
                  
                  
			 written me that none of their Captains can be prevailed upon to take any Goods on Freight, and
			 that the most of them are returning in Ballast.—
              It grieves me to be thus deprived of the means of Complying with yours and the Gentlemen above mentiond’s Commands, but you may depend on it’s being done as soon as there may be Safety therein and on my endeavours to give you satisfaction in the quality, 
		  wishing much for occasions to shew the Esteem and regard with which I am
              Your Friend & hble St
                  Peter Walsh
            
            
              have the goodness to inform Mr Jefferson and Mr Cabell of my 
                     what precedes
            
          